J-S74024-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

CLIVE S. THOMPSON,

                            Appellant                  No. 718 EDA 2014

                   Appeal from the PCRA Order March 10, 2014
              In the Court of Common Pleas of Montgomery County
               Criminal Division at No(s): CP-46-CR-0005389-2011

BEFORE: BENDER, P.J.E., DONOHUE, J., and STRASSBURGER, J.

CONCURRING MEMORANDUM BY STRASSBURGER, J.:FILED JANUARY 16, 2015

        I join the Majority memorandum, excepting the portions which

conclude (1) that Thompson waived his issue of the ineffectiveness of trial

counsel vis-à-vis the PSI report, and (2) that this waiver undermines the

claim of PCRA counsel’s ineffectiveness. Majority Memorandum at 6, 8.

        In a 1925(b) statement, a litigant need not state, in painstaking detail,

every component of each issue raised. Rather, “[e]ach error identified in the

Statement will be deemed to include every subsidiary issue contained

therein which was raised in the trial court[.]” Pa.R.A.P. 1925(b)(4)(v).

        There is no question that, in his 1925(b) statement, Thompson

complained of PCRA counsel’s failure to pursue the claim about the PSI.       As
____________________________________________



    Retired Senior Judge assigned to the Superior Court.
J-S74024-14


the Majority properly notes, in order to prevail on the PSI issue, Appellant

necessarily had to establish that trial counsel was ineffective in not raising

the claim.   Majority Memorandum at 8.       Thus, rather than find waiver, I

would hold that trial counsel’s failure to raise the PSI issue, which was stated

as a basis for relief in Thompson’s PCRA petition, is a subsidiary of the issue

of PCRA counsel’s alleged ineffectiveness.        Nonetheless, I agree that

Thompson is not entitled to relief on the claim because the only error to

which he points in the PSI was brought to the sentencing court’s attention

and corrected. See Majority Memorandum at 7 n.7 (citing N.T., 11/5/2012,

at 3-4).

      Similarly, I would hold that Thompson’s claim as to the ineffectiveness

of PCRA counsel in failing to pursue the PSI issue entitles him to no relief

because the underlying claim is meritless, not because Thompson waived the

underlying claim. Commonwealth v. Fears, 86 A.3d 795, 804 (Pa. 2014)

(“[C]ounsel cannot be deemed ineffective for failing to raise a meritless

claim.”).




                                     -2-